internal_revenue_service department of the treasury l99920046 washington oc person to contact telephone number refer reply to cc dom fi p plr date february index numbers legend fund x series_fund administrator accountants state y date e date n date w a date n u date h date i a date d date o date w w month year year year i this responds to your date letter on behalf of the the fund requests that its election under sec_851 b fund internal_revenue_code to be treated as ric beginning with its initial taxable_year be considered timely sec_301_9100-3 of the procedure and administration filed pursuant to regulations sec_855 to treat dividends distributed after the close of the fund also requests that its elections under a regulated_investment_company a taxable of the plr-121187-98 year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 the fund is a no-load diversified portfolio of the x series facts the x series_fund is incorporated in state y and is fund registered as investment_company act of amended the fund commenced operations on date taxable_year ending on september an open-end management investment_company under the u s c sec_80a-1 et seq as the fund has a the fund intended to make an election under sec_851 to be a regulated_investment_company by filing the election with treated as administrator its tax_return for the taxable_year ending date provides certain administrative clerical and bookkeeping services for the fund including the preparation and filing of all necessary tax returns and extensions of administrator and has supervisory responsibility over the preparation and filing of all tax returns and extensions of the fund the treasurer of the fund is an employee because there are numerous funds administered by administrator a client administrator the client administrator prepares the the treasurer delegates the responsibility of preparing and filing the tax returns and extensions of each ric to a vice president of administrator was designated as client administrator for the fund tax returns for each ric or oversees the preparation of tax returns a draft of the tax returns is sent to independent accountants for review return to the treasurer for the treasurer's signature the client administrator is responsible for the filing of the return monitoring of the tasks performed by the client administrator occurs through the review of an administration and compliance calendar by the treasurer the client administrator submits a finalized copy of the tax for the taxable_year ended date form_7004 was timely filed a review of the year administration and to date the fund’s treasurer asked about the filing_status to extend the filing due_date of form 1120-ric from date in month year of form 1120-ric as part of the client administrator made a representation compliance calendar to the fund’s treasurer that the tax_return had been filed prior to the fund's treasurer did not recall having signed the the deadline tax_return return for the fund the fund contacted accountants who determined that administrator although form_7004 was timely filed for the taxable_year ended date a result he requested the file containing the tax forms 1120-ric were not filed for year the file was not provided by the client or year as plr-121187-98 lvudzuu the fund prepared the year and year tax returns analyzed and reviewed all compliance the dividend payments made by the fund requirements of the fund since its inception inception the fund has been operated in a manner intended to qualify it a ric under subchapter_m of the code at all times since as the fund intended to make an election under sec_851 to be a ric beginning with its initial taxable_year ended date further the fund intended to make elections under sec_85s a treated a sec_2 to treat certain dividends_paid after the close of its taxable_year as having been paid during the taxable_year effective for its taxable years that ended date and date in accordance with its intention to make the election under sec_855 the fund for the taxable_year ended date declared dividends on date and date the dividends were paid to its shareholders on the first business_day of the month following each distribution declaration declared on the above dates were from earnings_and_profits for the year ended date and were intended to fulfill the requirements of sec_855 the fund represents that the distributions in accordance with its intention to make the election under sec_855 the fund for the taxable_year ended date declared dividends on date and date the dividends were paid to its shareholders on the first business_day of the month following each distribution declaration declared on the above dates were from earnings_and_profits for the year ended date 5s and were intended to fulfill the requirements of sec_855 the fund represents that the distributions law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to be a ric on its federal_income_tax return for the taxable_year or has made an election for a previous taxable_year sec_1_851-2 of the income_tax regulations provides that the taxpayer shall make its election to be treated as computing taxable_income as for the first taxable_year for which the election is applicable a ric on its federal_income_tax return a ric by sec_855 provides that if a ric -- declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted plr-121187-98 for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b d and c sec_1_855-1 sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year revrul_69_445 1969_2_cb_148 concerns a dividend a ric during the 12-month_period distributed in three installments by its taxable_year after the close of made from income and capital_gains received in the prior taxable_year after the close of the taxable_year may be treated as for the prior year if the distributions are made from income and capital_gains for the prior year and made no later than the first distribution from the income and capital_gains of the current_year the ruling states that a dividend distributed in installments a distribution the three distributions were sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in due_date is prescribed by regulations or by a revenue_ruling a an announcement published in the revenue_procedure a notice or internal_revenue_bulletin or months except in the case of subtitles of the internal_revenue_code except subtitles e i a statutory election but no more than a taxpayer who is abroad under all sec_301_9100-1 as an election whose and g h sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of provides that subject_to paragraphs b i through iii sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the sec_301_9100-3 sec_301 -2 of is9g9eug plr-121187-98 taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by the we hold that the fund has demonstrated good cause for the fund granting of relief under sec_301_9100-3 therefore the fund is granted an extension of time until days after the date of this letter for making the election under sec_851 for the tax_year that ended date and the elections under sec_855 for the tax years that ended date and date no opinion is expressed as to whether the fund's tax_liability is not lower in the aggregate for the year to which the election applies than the fund's tax_liability would have been if the elections had been timely made taking into account the time_value_of_money district director's office will determine the fund's tax_liabilities for the year involved if the district director's office determines that the fund's liability is lower federal_income_tax effect upon audit of the federal_income_tax returns involved the that office will determine the this ruling is limited to the timeliness of the fund’s this ruling does not relieve the fund from any penalty elections that it may owe as tax returns on time opinion is expressed or implied as tax consequences regarding the fund expressed or implied whether the fund qualifies as taxable under subchapter_m part of the code to any federal excise or income in particular no opinion is a ric that is a result of its failure_to_file its federal income except as specifically ruled upon above no this ruling is directed only to the taxpayer who requested it sec_6110 cited as precedent of the code provides that it may not be used or sincerely lo berdasucbr assistant chief_counsel financial institutions and products enclosure copy of letter for sec_6110 purposes
